


Exhibit 10.17(f)

 

AMENDMENT NO. 4

TO PRICING SIDE LETTER

 

Amendment No. 4, dated as of June 7, 2013 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), EXCEL MORTGAGE
SERVICING, INC. (the “Seller”), INTEGRATED REAL ESTATE SERVICE CORP. and IMPAC
MORTGAGE HOLDINGS, INC. (the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of September 21, 2012 and the related Pricing
Side Letter, dated as of September 21, 2012, as amended by Amendment No. 1,
dated as of November 19, 2012, Amendment No. 2, dated as of February 21, 2013
and Amendment No. 3, dated as of May 2, 2013 (the “Existing Pricing Side
Letter”; and as further amended by this Amendment, the “Pricing Side Letter”). 
The Guarantors are parties to that certain Guaranty (the “Guaranty”), dated as
of September 21, 2012, as the same may be further amended from time to time.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Pricing Side Letter.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Pricing Side Letter be amended
to reflect certain agreed upon revisions to the terms of the Existing Pricing
Side Letter.  As a condition precedent to amending the Existing Pricing Side
Letter, the Buyer has required the Guarantors to ratify and affirm the Guaranty
on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Pricing Side Letter is hereby amended as follows:

 

1.1                               Definitions.  Section 1 of the Existing
Pricing Side Letter is hereby amended by:

 

(a)                                 adding the following definition in its
proper alphabetical order:

 

“Conforming Tier 3 High LTV Loan” means a Conforming Mortgage Loan with an LTV
higher than 150%.

 

(b)                                 deleting the definitions of “Asset Value,”
“Conforming High LTV Loan,” and “Conforming Tier 2 High LTV Loan” and replacing
them with the following:

 

“Asset Value” means with respect to any Purchased Mortgage Loans as of any date
of determination, an amount equal to the product of (a) the Purchase Price
Percentage for the Purchased Mortgage Loan and (b) the lesser of (i) the Market
Value of the Purchased Mortgage Loan or (ii) the unpaid principal balance of
such Purchased Mortgage Loan. Without limiting the generality of the foregoing,
Seller acknowledges that (a) in the event that a Purchased Mortgage Loan is not
subject to a Take-out

 

--------------------------------------------------------------------------------


 

Commitment, Buyer may deem the Asset Value for such Mortgage Loan to be no
greater than par and (b) the Asset Value of a Purchased Mortgage Loan may be
reduced to zero by Buyer if any of the following events occur:

 

(i)                                     a breach of a representation, warranty
or covenant made by Seller in the Agreement with respect to such Purchased
Mortgage Loan has occurred and is continuing;

 

(ii)                                  such Purchased Mortgage Loan is a
Non-Performing Mortgage Loan;

 

(iii)                               such Purchased Mortgage Loan has been
released from the possession of the Custodian under the Custodial Agreement
(other than to a Take-out Investor pursuant to a Bailee Letter) for a period in
excess of ten (10) calendar days;

 

(iv)                              such Purchased Mortgage Loan has been released
from the possession of the Custodian under the Custodial Agreement to a Take-out
Investor pursuant to a Bailee Letter for a period in excess of thirty (30)
calendar days;

 

(v)                                 such Purchased Mortgage Loan has been
subject to a Transaction hereunder for a period of greater than the respective
Aging Limit;

 

(vi)                              such Purchased Mortgage Loan is an FHA
203(k) Loan for which the Buyer is requested to enter into a Transaction for a
draw on such FHA 203(k) Loan other than an initial draw;

 

(vii)                           such Purchased Mortgage Loan is a Wet-Ink
Mortgage Loan for which the Mortgage File has not been delivered to the
Custodian on or prior to the Wet-Ink Delivery Date;

 

(viii)                        when the Purchase Price for such Purchased
Mortgage Loan is added to other Purchased Mortgage Loans, the aggregate Purchase
Price of all Purchased Mortgage Loans of any type of Mortgage Loan set forth
below exceeds the applicable percentage listed opposite such type of Mortgage
Loan as set forth below:

 

Type of Mortgage
Loan

 

Percentage of the Maximum
Aggregate Purchase Price (unless
otherwise noted)

Conforming Mortgage Loans

 

100%

FHA Loans and VA Loans

 

100%

Jumbo Mortgage Loans

 

100%

FHA 203(k) Loans

 

10%

Aged Loans

 

10%

Wet-Ink Mortgage Loans

 

30%

 

--------------------------------------------------------------------------------


 

Conforming High
LTV Loans
(Conforming Tier 1
High LTV Loans,
Conforming Tier 2
High LTV Loans and
Conforming Tier
3 High LTV Loans,
combined)

 

25% less the aggregate Purchase
Price of any Conforming Tier 2
High LTV Loans and
Conforming Tier 3 High LTV
Loans

Conforming Tier 2 High LTV Loans

 

2.5%

Conforming Tier 3 High LTV Loans

 

2.5%

VA High LTV Loans

 

2.5%

 

“Conforming High LTV Loan” means collectively the Conforming Tier 1 High LTV
Loan, the Conforming Tier 2 High LTV Loan and the Conforming Tier 3 High LTV
Loan.

 

“Conforming Tier 2 High LTV Loan” means a Conforming Mortgage Loan with an LTV
higher than 125% but not to exceed 150%.

 

SECTION 2.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

2.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
the Guarantors and duly authorized officers of the Buyer and the Seller; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 3.                            Representations and Warranties.  The
Seller hereby represents and warrants to the Buyer that it is in compliance with
all the terms and provisions set forth in the Master Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Master Repurchase Agreement.

 

SECTION 4.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Pricing Side Letter shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and the execution of this Amendment by the Buyer.

 

--------------------------------------------------------------------------------


 

SECTION 5.                            Severability.  Each provision and
agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 7.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.                            Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Pricing Side Letter, as amended hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Peter Schancup

 

Name:

Peter Schancup

 

Title:

Vice President

 

 

 

 

 

Excel Mortgage Servicing, Inc., as Seller

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

 

 

 

 

 

Impac Mortgage Holdings, Inc., as a

 

 

 

 

 

By:

/s/ William Ashmore

 

Name:

William Ashmore

 

Title:

President

 

 

 

 

 

Integrated Real Estate Service Corp., as a Guarantor

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

--------------------------------------------------------------------------------
